Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 5-12, 16, 19, 21, 22, and 24-71 (renumbered claims 1-61).
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21, and 22, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that in response to detecting the selection of the effects mode affordance, transitioning the electronic device from a first camera mode to a second camera mode, different from the first camera mode.  The closest prior art discloses applying effects to images within a text messaging application, but fails to specifically disclose transitioning from a first camera mode to a second camera mode upon selection of an effects mode affordance.
As for claims 48, 51, and 54, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that initiating the process to send the captured image data to the first participant includes re-displaying the messaging user interface, the messaging user interface further including a keyboard region and an application menu affordance, the one or more programs further including instructions for: detecting, via the one or more input devices, selection of the application menu affordance; and in response to detecting selection of the application menu affordance, displaying an application menu region adjacent the keyboard region, the application menu region having a plurality of application affordances.  The closest prior art teaches application menu affordances, but not being displaying in the manner or sequence as claimed.
With regard to claims 57, 58, and 59, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that prior to detecting the 
Regarding claims 60, 61, and 62, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that after capturing image data using the camera, displaying a mark-up affordance, an edit affordance, and a retake affordance; while displaying the mark-up affordance, the edit affordance, and the retake affordance, receiving, via the one or more input devices, a fifth input; and in response to detecting the fifth input: in accordance with the fifth input corresponding to the edit affordance, initiating a process for editing the captured image data; in accordance with the fifth input corresponding to the mark-up affordance, initiating a process for marking-up the captured image data; and in accordance with the fifth input corresponding to the retake affordance, initiating a process for retaking the captured image data.  The closest prior art does teach mark-up, edit, and retake affordances, but not being displayed in the manner and sequence as claimed.
As for claims 63, 64, and 65, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that while displaying the capture affordance, further includes a camera display region including a representation of a live preview of a field of view of the camera, the one or more programs further including instructions for: 7 114904825Application No.: 16/599,433Docket No.: P3 8078USC 1/77770000487201 while a subject is positioned within the field of view of the camera and a representation of the subject and a background are displayed in the camera display region, displaying a representation of a selected avatar on the representation of the subject in the camera display region; while displaying the representation of the selected avatar on the representation of the subject in the camera display region, receiving a request to display an avatar selection region; in 
With regard to claims 66, 67, and 68, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest while displaying the capture affordance, further includes a camera display region including a representation of a live preview of a field of view of the camera, the one or more programs further including instructions for: while a subject is positioned within the field of view of the camera and a representation of the subject and a background are displayed in the camera display region, displaying a representation of a selected avatar on the representation of the subject in the camera display region; while displaying the representation of the selected avatar on the representation of the subject in the camera display region, detecting a change in pose of the subject; and 9 114904825Application No.: 16/599,433Docket No.: P3 8078USC 1/77770000487201 in response to detecting the change in pose of the subject, changing an appearance of the displayed representation of the selected avatar based on the detected change in pose of the subject while maintaining display of the background.  The closest prior art (Zeng et al.; U.S. Publ. No. 2017/0046065) does disclose the ability to display avatars on a camera display region, but does not disclose the manner or operation sequence of the display of the capture affordance, field of view, or representation of the subject as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 11, 2021